has not complied with this court's orders of July 17, 2014, and October 15,
                2014. Accordingly, we
                            ORDER this appeal DISMISSED.



                                                                                       J.
                                                          Hardesty


                                                                       an
                                                                       ) gtid9 , J.
                                                          Douglas

                                                                 0\52                  J.
                                                          Cherry



                cc: Hon. James E. Wilson, District Judge
                     J. Douglas Clark, Settlement Judge
                     Vasil Floreskul
                     Allison, MacKenzie, Pavlakis, Wright & Fagan, Ltd.
                     Avansino Melarkey Knobel McMullen & Mulligan
                     Carson City Clerk




SUPREME COURT
         Of
      NEVADA
                                                     2
(0) I 947A